Per Curiam.
(1) Appeal from an order of the Supreme Court (O’Connor, J.), dated October 27, 2008 in Albany County, which, in a proceeding pursuant to Election Law § 16-102, granted the motion of respondent Christopher J. Lee to dismiss the petition, and (2) motion by respondent Christopher J. Lee to dismiss the appeal.
Because the order dated October 27, 2008 and being appealed has never been entered, the motion by respondent Christopher J. Lee to dismiss this appeal is granted and the appeal is dismissed without prejudice (see Jemzura v Jemzura, 24 AD2d 809 [1965]).
Cardona, PJ., Peters, Spain, Malone Jr. and Kavanagh, JJ., concur. Ordered that the motion is granted, without costs, and the appeal is dismissed, without prejudice.